TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00738-CR


Amie June Wilson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 61624, HONORABLE FANCY JEZEK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Amie June Wilson seeks to appeal a judgment revoking community
supervision.  The trial court has certified that Wilson waived her right of appeal.  The clerk's record
includes a written waiver of the right to appeal, signed by Wilson and her attorney.  A valid waiver
of appeal prevents a defendant from appealing without the consent of the trial court.  Monreal
v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).  The appeal is dismissed.  See Tex. R. App.
P. 25.2(a)(2), (d).

						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   February 4, 2011
Do Not Publish